DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed June 28, 2022 are acknowledged.  Claims 1-9, 11-19, 22, 24, and 25 are pending in the application.  Claims 10, 20, 21, and 23 have been cancelled.  Claims 11-19 and 22 have been withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “A foodstuff having a moisture content less than 10% by weight” at lines 1-2.  However, the instant specification makes no mention of the moisture content of the foodstuff (vs. cocoa pulp or extract) as presently claimed.  See P6, L21-22 of the specification and the recitation of “the cocoa pulp extract, a dried cocoa pulp extract, or the dried cocoa pulp comprises less than 10.0% by weight of water”.  See also P13, L44-46 and P17, L1-3 with respect to the foodstuff comprising the cocoa pulp and/or extract.  
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the foodstuff is selected from the group consisting of culinary product, a dairy product, a nutritional formula, and an ice cream”, and this claim depends upon claim 1.  It is unclear what is intended by this limitation in claim 4.  More specifically, since independent claim 1 recites a foodstuff having a moisture content less than 10% by weight and culinary products (e.g., sauces), dairy products (e.g., cheese and yogurt), nutritional formula, and ice creams typically comprise moisture contents greater than 10%, it is unclear what is exactly encompassed by claim 4.  Therefore, the scope of claim 4 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Declercq et al. RD 582084 (hereinafter “Declercq”).
With respect to claim 1, Declercq teaches foods and beverages (P2, L1-5).  
However, Declercq does not expressly disclose the foods and beverages have a moisture content less than 10% by weight as recited in claim 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the moisture content of the foods and beverages of Declercq through routine experimentation with the expectation of successfully preparing a functional foodstuff.  One of ordinary skill in the art would have been motivated to do so because the moisture content is contingent upon the ingredients present, the quantities of each ingredient, and the final form of the foodstuff and can be varied accordingly, Declercq teaches many different types of foods and beverages such as ice-cream, sorbets, dairy products, yogurts, mousses, bonbons, candies, cakes, biscuits, soft drinks, breakfast cereals, chocolate compositions, and so on (P4, L16-21), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II)
Regarding the limitation of the foodstuff comprising cocoa pulp or an extract of the cocoa pulp as recited in claim 1, Declercq teaches using an extract of cocoa pulp to produce food and beverages (P2, L1-5).
Regarding the limitation of the cocoa pulp of the extract of the cocoa pulp comprises a fiber and further comprises a sugar component between 20.0% and 85.0% by weight based on a total weight of the cocoa pulp or the extract of the cocoa pulp as recited in claim 1, Declercq teaches the extract from cocoa pulp comprises pectin and at least 10% sugar by weight of the total weight of the extract (P2, L7-14; P3, L14-16, 28-29, and 31-33) which encompasses the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the sugar component comprises monosaccharides, disaccharides, and oligosaccharides and less than 87% by weight of glucose and fructose based on a total weight of the sugar component as recited in claim 1, Declercq teaches the sugar composition comprises one or more sugars and the sugar composition in one example includes dextrose (glucose), fructose, disaccharides (DP2), and oligosaccharides (DP3 and DP>3) (P3, L31-33; and P7, L12-20 including Table 3).  Declercq also teaches the fructose content will account for at least 30% by weight of the sugar composition, and, preferably, the sugar composition will comprise both fructose and dextrose (glucose) in an amount of at least 80% by weight based on the dry weight of the sugar composition (P3, L31-P4, L5).  The ranges taught in Declercq overlap the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 2, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the foodstuff is a chocolate product as recited in claim 2, Declercq teaches the food is a chocolate composition (P4, L20-21).

With respect to claim 3, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the cocoa pulp or the extract of the cocoa pulp is the main source of sugar in the foodstuff as recited in claim 3, Declercq teaches the food and beverage compositions do not include any non-cocoa sugar (P4, L16-21 and 30-31; and P7, L4-10).

With respect to claim 4, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
 Regarding the limitation of wherein the foodstuff is selected from the group consisting of a culinary product, a dairy product, a nutritional formula, and an ice cream as recited in claim 4, Declercq teaches the food and beverage compositions may be products such as ice-cream, dairy products, bonbons and candies, cakes, biscuits, soft drinks, breakfast cereals, and so on (P4, L16-21).

With respect to claim 5, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the cocoa pulp or the extract of the cocoa pulp further comprises a component selected from the group consisting of a hydrocolloid, a protein, an acid, a polyphenol, a phenolic-polymer, a polysaccharide, a methylxanthine, and combinations thereof as recited in claim 5, Declercq teaches the extract from cocoa pulp comprises sugars, such as compositions with a degree of polymerization of greater than 3 (DP>3), acid, and one or more other ingredients from the pulp (P2, L12-14; P3, L31-33; and P7, L12-20 including Table 3).

With respect to claim 6, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the cocoa pulp of the extract of the cocoa pulp comprises cocoa sugar as recited in claim 6, Declercq teaches the extract from cocoa pulp comprises cocoa sugar (P2, L1-5 and 12-14; and P3, L34-35).

With respect to claim 7, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the cocoa pulp of the extract of the cocoa pulp comprises between 40% and 80% by weight of the sugar component based on the total weight of the cocoa pulp or the extract of the cocoa pulp as recited in claim 7, Declercq teaches the extract from cocoa pulp comprises at least 10% sugar by weight of the total weight of the extract (P2, L7-10; P3, L14-16 and 28-29) and encompasses the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 8, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above. 
Regarding the limitation of wherein 10% and 65% by weight of the foodstuff is the cocoa pulp or the extract of the cocoa pulp as recited in claim 8, Declercq teaches the food is a chocolate product that comprises 17.7% of the extract from cocoa pulp in one example (P7, L4-10).

With respect to claim 9, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
 Regarding the limitation of wherein the foodstuff comprises between 45% and 80% by weight of the cocoa mass based on the total weight of the foodstuff as recited in claim 9, Declercq teaches the food is a chocolate product that comprises 55.3% of cocoa mass in one example (P7, L4-10).

With respect to claim 24, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above.
Regarding the limitation of wherein the cocoa pulp of the extract of the cocoa pulp comprises between 65.0% and 80.0% by weight of the sugar component based on the total weight of the cocoa pulp or the extract of the cocoa pulp as recited in claim 24, Declercq teaches the extract from cocoa pulp comprises at least 10% sugar by weight of the total weight of the extract (P2, L7-10; P3, L14-16 and 28-29) and encompasses the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 25, Declercq is relied upon for the teaching of the foodstuff of claim 1 and has been addressed above. 
Regarding the limitation of wherein the sugar component comprises less than 75.0% wt.% by weight of the glucose and the fructose based on the total weight of the sugar component as recited in claim 25, Declercq teaches the sugar composition comprises one or more sugars, the fructose content will account for at least 30% by weight of the sugar composition, and, preferably, the sugar composition will comprise both fructose and dextrose (glucose) in an amount of at least 80% by weight based upon the dry weight of the sugar composition (P3, L31-P4, L5).  The ranges taught in Declercq overlap the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Response to Arguments
Applicant’s remarks filed June 28, 2022 have been fully considered.
Applicant’s arguments with respect to Declercq have been fully considered, but they are unpersuasive.
Applicant argues two different compositions disclosed by Declercq are combined in an attempt to arrive at the claimed ranges, i.e., normal unprocessed pulp disclosed by Declercq and the dried, heavily processed sugar composition disclosed by Declercq. Applicant respectfully submits that this combination is not a reasonable reading of Declercq and is an incorrect combination of features from different compositions. For example, the standard pulp and the filtrate are not the sugar compositions of DeClerq which contain the higher sugar percentage of at least 80% fructose and glucose.  Furthermore, this Response also defines the sugar component of the cocoa pulp/extract of cocoa pulp as comprising monosaccharides, disaccharides and oligosaccharides; limits the sugar component of the cocoa pulp/extract of cocoa pulp to less than 87% by weight glucose and fructose; and requires the presence of a fibre in the cocoa pulp/extract of cocoa pulp. DeClerq does not disclose or suggest these claim elements, let alone teach their presently claimed combination. Instead, Declercq is entirely directed to a process for extracting sugars from cocoa pulp.
Examiner disagrees.  Declercq successfully teaches the claimed foodstuff. As discussed above, Declercq teaches using an extract of cocoa pulp to produce food and beverages, such as ice-cream, sorbets, dairy products, yogurts, mousses, bonbons, candies, cakes, biscuits, soft drinks, breakfast cereals, chocolate compositions, and so on (P2, L1-5; and P4, L16-21), and it is well understood in the art that the moisture contents of the foods and beverages described in Declercq vary and encompass the claimed range of a moisture content less than 10% by weight.  Declercq also teaches the filtered composition comprises at least 10% sugar by weight, and the resulting sugar composition from concentration may be in the form of a syrup, slurry, mass, a dry powder, or in the form of crystals (P3, L14-22 and 28-29).  The sugar composition comprises one or more sugars together with one or more other ingredients from the pulp, and the pulp typically contains pectin (P2, L12-14; and P3, L31-33). The fructose content will account for at least 30% by weight of the sugar composition, and, preferably, the sugar composition will comprise both fructose and dextrose (glucose) in an amount of at least 80% by weight based on the dry weight of the sugar composition (P4, L1-5).  The sugar composition in one example includes dextrose (glucose), fructose, disaccharides (DP2), and oligosaccharides (DP3 and DP>3) (P7, L12-20 including Table 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793